DISSENTING OPINION
TOM GRAY, Chief Justice.
With no motion or briefing from the parties and with no analysis at all regarding severability, the majority plays on, litigating the interest of litigants without their input. This is not the majority’s first gratuitous insertion of their desires in this fact pattern. See Mas-Stell, Inc. v. Anadarko E & P Co., No. 10-03-358-CV, 2005 WL 984785, at *1, 2005 Tex.App. LEXIS 3193, at ⅞1~2 (Tex.App.-Waco Apr. 27, 2005, order) and Muennink v. Anadarko E & P Co., No. 10-05-00204-CV, 2005 WL 984785, 2005, Tex.App. LEXIS 3193 (Tex.App.-Waco Apr. 27, 2005, order).
The majority should at least address the propriety of severance. I have seen nothing that supports the validity of severing this appeal.
A claim is properly severable if (1) the controversy involves more than one cause of action, (2) the severed claim is one that would be the proper subject of a lawsuit if independently asserted, and (3) the severed claim is not so interwoven with the remaining action that they involve the same facts and issues. Id. [,Saxer v. Nash Phillips-Copus Co. Real Estate, 678 S.W.2d 736 (Tex.App.-Tyler 1984, writ ref d n.r.e.)]; Weaver v. Jock, 111 S.W.2d 654 (Tex.App.-Waco 1986, writ ref d n.r.e.). The controlling reasons for a severance are to do justice, avoid prejudice and further convenience. St. Paul Ins. Co. v. McPeak, 641 S.W.2d 284 (Tex.App.-Houston [1st Dist] 1982, writ ref d n.r.e.).
Guaranty Federal Sav. Bank v. Horseshoe Operating Co., 793 S.W.2d 652, 658 (Tex.1990)
Conclusion
For these reasons. I dissent from the severance and reinstatement order.